Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ruth Tyler-Cross on 03 March 2021.
The application has been amended as follows: 
A. Claim 31 has been amended to read:
31. A method of treating acute severe colitis (ASC) in a subject who has ASC, comprising 
            i) administering a corticosteroid to the subject; 
            ii) measuring, in a mucosal tissue sample obtained from the subject, before the step of administering and/or during at least the first five days of corticosteroid administration, the expression levels of hsa-miR-4423-3p, hsa-miR-3128, hsa-miR3152-3p, hsa-miR-603, hsa-miR-718, hp-hsa-mir-4259, hp_hsa-mir-193b, hp_hsa-mir-3934, hp-hsa-mir-3667, hp_hsa-mir-1260b, hsa-miR-938, hsa-miR-3150a-5p, hp_hsa-mir-100, hsa-miR-518b and hsa-miR-1468 miRNAs;
           iii) detecting a higher expression level of each of hsa-miR-4423-3p, hsa-miR-3128, hsa-miR3152-3p and hsa-miR-603, and a lower expression level of each of 
         iv) administering the corticosteroid to the subject who will be responsive to the corticosteroid.
B. The claims have been renumbered to the final claim numbers: claim 31 to final claim number 1; claim 3 to final claim number 2; claim 10 to final claim number 3; and claim 11 to final claim number 4.
The following is an examiner’s statement of reasons for allowance: 
A. The after final amendment filed on 25 February 2021 has been entered. The claims have been further amended as set forth in the above examiner’s amendment. In view of the amendments, the elected invention is now methods which measure the expression level of each of the hsa-miR-4423-3p, hsa-miR-3128, hsa-miR3152-3p hsa-miR-603, hsa-miR-718, hp-hsa-mir-4259, hp_hsa-mir-193b, hp_hsa-mir-3934, hp-hsa-mir-3667, hp_hsa-mir-1260b, hsa-miR-938, hsa-miR-3150a-5p, hp_hsa-mir-100, hsa-miR-518b and hsa-miR-1468 miRNAs.
B. The amendments to the claims obviate the prior rejection of the claims under 35 U.S.C. 112(a) – enablement. 
C. Regarding 35 U.S.C. 101, the claims require performing a final step of administering a corticosteroid to the subject having ASC who will be responsive to a corticosteroid (as determined in step iii) of the claims). The administering step integrates 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>, now incorporated into the MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107.
D. The closest prior art of Naves (J of Crohn’s and Colitis. 2014. 6, p. S20-S21, Abstract DOP013; cited in the IDS) teaches methods of assaying for miRNA expression levels in mucosal biopsy tissue samples of patients having active UC who are responsive to corticosteroids or not responsive to corticosteroids. Naves teaches that in UC patients responsive to corticosteroids, the levels of hsa-miR-5701 and hsa-miR-625-3p miRNAs were up-regulated, while the levels of hsa-miR-1246 and hsa-miR-1291 miRNAs were downregulated as compared to nonresponders. Naves does not teach or suggest the presently claimed methods which require measuring the expression level of each of the recited miRNAs, including miR-3934 and miR-718, in mucosal tissue samples from subjects having acute severe colitis (ASC), wherein the recited increase or decrease in expression levels of the miRNAs, relative to reference control levels, is indicative of responsiveness of the subject to the corticosteroid treatment, and then administering a corticosteroid to the subjects with ASC who will be responsive to the corticosteroid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634